 Case 2:18-cr-00607-JFB Document 83 Filed 01/03/19 Page 1 of 2 PageID #: 468
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
CPK                                                610 Federal Plaza
F. #2018                                           Central Islip, New York 11722



                                                   January 3, 2019

By ECF

Honorable Joseph F. Bianco
United States District Judge
United States Courthouse
1040 Federal Plaza
Central Islip, New York 11722

                     Re: United States v. Abdulrahmin Khwaja
                         CR 18-607(JFB)


Dear Judge Bianco:

                In accordance with the Court’s direction at the Court conference on January 3,
2019 in the above-captioned action, the United States of America respectfully submits this
letter in further support of its opposition to defendant Abdulrahmin Khwaja (“defendant”)
motion under Rule 41(g) for return of property, specifically cellular and smart phones seized
in connection with the execution of a search warrant at 500 Smith Street, Farmingdale, New
York on November 15, 2018 (“phones”).

               As stated in Court, ICE has accepted the phones for administrative forfeiture
and is in the process of sending out notices to interested parties. In court, the government
argued that such notices could be sent by the agency within 60 days of the seizure of the
phones, or on or before January 14, 2019. The controlling law is 18 U.S.C. Section
983(a)(1)(A)(i) and that is one alternative provided by the statute. Defendant’s motion is
brought under Rule 41(g) of the Federal Rules of Criminal Procedure which provides that a
“person aggrieved by an unlawful search and seizure of property or by the deprivation of
property may move for the property’s return.” However, a Rule 41 motion for return of
property is governed by equitable principles and is available only upon a demonstration of
irreparable harm and an inadequate remedy at law. De Almeida v. United States, 459 F.3d
 Case 2:18-cr-00607-JFB Document 83 Filed 01/03/19 Page 2 of 2 PageID #: 469



377, 382 (2d Cir. 2006); United States v. White, 2018 WL 3887501 (E.D.N.C. 2018). Here,
the administrative forfeiture provides an adequate remedy at law. United States v. White,
supra. In addition, the administrative forfeiture is timely. 18 U.S.C. Section 983.

                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:
                                                Charles P. Kelly
                                                Assistant U.S. Attorney
                                                (631) 715-7866


cc: Defense Counsel




                                            2
